Case: 12-1583    Document: 84    Page: 1   Filed: 12/21/2012




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

   TRADING TECHNOLOGIES INTERNATIONAL,
                     INC.,
              Plaintiff-Appellant,
                            v.
      OPEN E CRY, LLC AND OPTIONSXPRESS
                HOLDINGS, INC.,
               Defendants-Appellees,
                           AND

         TRADESTATION SECURITIES, INC.
         AND TRADESTATION GROUP, INC.,
                Defendants-Appellees,
                           AND

     IBG, LLC, THINKORSWIM GROUP, INC.,
    TD AMERITRADE, INC., TD AMERITRADE
  HOLDING CORP., AND INTERACTIVE BROKERS,
                      LLC,
               Defendants-Appellees,
                           AND

                CQG, INC. AND CQGT, LLC,
                  Defendants-Appellees,
                           AND

        FURTUREPATH TRADING, LLC,
    SUNGUARD DATA SYSTEMS, INC., SUNGARD
         INVESTMENT VENTURES LLC,
Case: 12-1583     Document: 84    Page: 2    Filed: 12/21/2012




 TRADING TECHNOLOGIES INTL V. OPEN E CRY, LLC              2


           AND   GL TRADE AMERICAS, INC.,
                   Defendants-Appellees,
                            AND

        STELLAR TRADING SYSTEMS, LTD.
       AND STELLAR TRADING SYTEMS, INC.,
               Defendants-Appellees,
                            AND

 ESPEED MARKETS, LP, BCG CAPTIAL MARKETS,
          LP, AND ECCOWARE, LTD.,
              Defendants-Appellees,
                            AND

         ROSENTHAL COLLINS GROUP, LLC,
                   Defendant.
                 __________________________

                         2012-1583
                 __________________________

    Appeal from the United States District Court for the
 Northern District of Illinois in consolidated case no. 10-
 CV-0715, Judge Virginia M. Kendall.
               __________________________

                         ORDER
      Upon consideration of Trading Technologies Interna-
 tional, Inc.’s (“Trading Technologies”) unopposed motion
 for a 30-day extension of time, until March 4, 2013, to file
 its reply brief,
    IT IS ORDERED THAT:
     The motion is granted. Trading Technologies’s reply
 brief is due no later than March 4, 2013.
Case: 12-1583    Document: 84     Page: 3   Filed: 12/21/2012




 3              TRADING TECHNOLOGIES INTL v. OPEN E CRY, LLC



                                    FOR THE COURT


                                     /s/ Jan Horbaly
                                    Jan Horbaly
                                    Clerk
     s25